Exhibit 10.3


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
PARTICIPATION AGREEMENT


I, DENNIS DYSART, and First Bank hereby agree, for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Supplemental Executive Retirement Plan (“Plan”) established
as of March 1, 2019, by First Bank, as such Plan may now exist or hereafter be
modified, and do further agree to the terms and conditions thereof. I understand
that I must execute this Supplemental Executive Retirement Plan Participation
Agreement (“Participation Agreement”) as well as notify the Administrator of
such execution in order to participate in the Plan. I acknowledge that I have
been given a copy of the Plan document along with this Participation Agreement.
The provisions of the Plan are incorporated herein by reference. In the event of
an inconsistency between the terms of this Participation Agreement and the Plan,
the terms of the Plan shall control, except to the extent that the Plan provides
that the Participation Agreement shall control.


Normal Retirement Age. My Normal Retirement Age is age sixty-five (65).


Early Retirement Age. My Early Retirement Age is age sixty (60).


1.    Separation from Service after Normal or Early Retirement Age.


a.
Normal Retirement Benefit. I understand that if I remain employed until my
Normal Retirement Age, I shall be entitled to the Normal Retirement Benefit,
calculated in accordance with Subsections 1.27 and 3.1 of the Plan, subject to
all relevant provisions of the Plan. My projected annual Normal Retirement
Benefit at Normal Retirement Age is $70,103.00, payable in 180 monthly
installments of $5,841.91, commencing on my Benefit Eligibility Date. In the
event my retirement occurs after the calendar month in which I reach Normal
Retirement Age, my Normal Retirement Benefit will continue to earn interest at
the Interest Factor. My Benefit Eligibility Date is the first day of the month
following my Separation from Service (or if I am a Specified Employee of a
publicly traded company, then on the first day of the seventh month following my
Separation from Service).



b.
Early Retirement Benefit. I understand that if I remain employed until my Early
Retirement Age, I shall be entitled to the Early Retirement Benefit, calculated
in accordance with Subsections 1.27 and 3.1 of the Plan, subject to all relevant
provisions of the Plan. My Early Retirement Benefit shall be the annuitized
value of my Accrued Benefit, payable in 180 monthly installments, commencing on
my Benefit Eligibility Date. My Benefit Eligibility Date is the first day of the
month following my Separation from Service (or if I am a Specified Employee of a
publicly traded company, then on the first day of the seventh month following my
Separation from Service).



2.    Voluntary or Involuntary Separation from Service Prior to Early Retirement
Age. In the event of my voluntary or Involuntary Separation from Service prior
to Early Retirement Age (other than for Cause, death or Disability, or within
two years after a Change in Control), I shall be entitled to my Accrued Benefit,
paid in a lump sum benefit on my Benefit Eligibility Date. My





--------------------------------------------------------------------------------





Benefit Eligibility Date shall be the first day of the month following my
Separation from Service (or if I am a Specified Employee of a publicly traded
company, then on the first day of the seventh month following my Separation from
Service).


3.    Disability Prior to Normal Retirement Age While Employed. I understand
that in the event of my Disability while employed and prior to my Normal
Retirement Age, I will be entitled to the Disability Benefit set forth in
Section 3.6 of the Plan, which is equal to my Accrued Benefit at Disability,
payable on my Benefit Eligibility Date. For these purposes, my Benefit
Eligibility Date shall be the first day of the month which is no less than 15
and no more than 45 days following the my Separation from Service due to my
Disability determination. My Disability Benefit shall be payable in a lump sum.


4.    Change in Control Prior to Normal Retirement Age. I understand that if the
Bank or Company has a Change in Control, followed within two (2) years by my
Separation from Service, I will be entitled to a Change in Control Benefit
payable in 180 monthly installments commencing on my Benefit Eligibility Date,
unless I elect to receive a lump sum benefit by checking the box below. This
election, if made, must be made on my initial participation in the Plan and
cannot be changed.


☐    I elect to receive my Change in Control benefit in a lump sum payment.    


My Benefit Eligibility Date shall be the first day of the month following my
Separation from Service (or if I am a Specified Employee of a publicly traded
company, then on the first day of the seventh month following my Separation from
Service).
  
In the event I have a Separation from Service more than two (2) years after a
Change in Control, I will not be entitled to the Change in Control Benefit. The
benefit to which I am entitled, if any, will be paid under the applicable
Section of Article III of the Plan.


5.    Survivor’s Benefit/Death Benefit.


a.    Survivor’s Benefit. I understand that if I die prior to a Separation from
Service, my designated Beneficiary shall be entitled to a Survivor’s Benefit
equal to my Normal Retirement Benefit, payable in 180 monthly installments
commencing on my Benefit Eligibility Date. My Benefit Eligibility Date is the
first day of the month which is no less than 15 and no more than 45 days
following my death.


b.    Death Benefit. In the event of my death following Separation from Service
but before commencement of any payments, the benefit to which I would have been
entitled shall be paid to my Beneficiary in the same form as it would have been
paid to me, commencing on the earlier of (i) the date on which I would have
received the benefit if living, or the first day of the month which is no less
than 15 days and no more than 45 days following my death. I understand that if I
die after Separation from Service, while a benefit is being paid to me, my
designated Beneficiary shall receive the remainder of the payments at the same
time and in the same form as I would have received such payments.







--------------------------------------------------------------------------------





6.
Termination for Cause. I understand that if I have a termination for Cause, my
entire benefit under this Plan shall be forfeited.



7.
Agreement to Noncompete. In exchange for the benefit available to me under this
Plan I hereby acknowledge that I have read and agree to be bound by Section 7.16
of the Plan entitled Benefits Subject to Noncompete Requirement. I further
covenant and agree that any benefit to which I am or may become entitled to
under this Plan, including a benefit payable in a lump sum shall be conditioned
on my compliance with this noncompete covenant and that I will forego or repay
any benefit, to the extent such benefit shall have been paid to me prior to my
violation of the noncompete covenant (or prior to the Bank’s becoming aware that
I have violated the noncompete covenant). I also agree to the terms of Section
7.17 of the Plan (relating to the payment of legal fees incurred to enforce the
noncompete).





[Signature Page Follows]













--------------------------------------------------------------------------------





This Participation Agreement shall become effective upon execution by both
Executive and a duly authorized officer of the Bank.


Dated this 15th day of March, 2019.


FIRST BANK
 
EXECUTIVE
 
 
 
 
 
 
(Bank’s duly authorized Officer)
 
Dennis A. Dysart












